Title: To John Adams from Daniel Putnam, 15 June 1818
From: Putnam, Daniel
To: Adams, John


				
					Sir,
					Brooklyn 15h. June1818.
				
				Words are poor, and wholly inadequate to express the grateful feelings of my heart for your excellent letter, couched in terms of no equivocal import, but wiping with a single stroke every pretence of public odium, which envy and malignity had endeavoured to fix on the character of General Putnam. Such testimony, from such a sourse, tho’ of a negative kind, is all the occasion required to silence a base insinuation no other way to be refuted; and I feel confident you will justify the public use which I have presumed to make of that part of  your letter, without first asking permission.If, what you have in your mind about Warren Small would fill a sheet of paper, how very desirable is it that such a treasure should not be lost to the world? The paucity of information respecting his lamented death, is matter of public regret. But, it becomes not me to solicit another favor, because one of such magnitude has been so recently conferred, in a manner far beyond my hopes.Accept Sir, my best wishes—to which my fervent prayers shall be added—that the remainder of your life may continue useful without perplexity—that your death may be easy and joyful to yourself, and your future rewards proportioned to the important service, you have rendered your country and the world.With the highest sentiments of respect and esteem, I have the honor to be, / Sir, / Your Obliged / and most Obedt. Servt.
					Danl. Putnam
				
				
			